Name: Council Regulation (EEC) No 3186/80 of 4 December 1980 fixing the guaranteed prices applicable for cane sugar originating in the overseas countries and territories (OCT) for 1980/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/6 Official Journal of the European Communities 10 . 12. 80 COUNCIL REGULATION (EEC) No 3186/80 of 4 December 1980 fixing the guaranteed prices applicable for cane sugar originating in the over ­ seas countries and territories (OCT) for 1980/81 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to the recommendation from the Commission , Whereas, in accordance with the terms of Annex XXI to the Final Act of the ACP-EEC Convention of LomÃ © ( 1 ), the Community guarantees, for cane sugar originating in the overseas countries and territories mentioned in the said Annex, the same treatment as provided for in Protocol 3 on ACP sugar annexed to the said Convention ; Whereas Council Decision 76/568/EEC of 29 June 1976 on the association of the overseas countries and territories with the European Economic Commu ­ nity (2), as last amended by Decision 80/ 162/EEC ( 3 ) embodies the application of this principle ; whereas in accordance with Article 4 (4) of Annex IV to that Deci ­ sion the guaranteed prices are fixed annually ; Whereas the guaranteed prices valid for 1980/81 for cane sugar originating in the ACP States have been fixed by Agreements in the form of exchanges of letters with the relevant ACP States ; whereas it is now necessary for the Council to fix the same guaranteed prices for cane sugar originating in the overseas coun ­ tries and territories concerned, HAS ADOPTED THIS REGULATION : Article 1 For the period from 1 July 1980 to 30 June 1981 , the guaranteed prices referred to in Article 4 (4) of Annex IV to Decision 76/568/EEC shall be as follows : (a) for raw sugar, 35-89 ECU per 100 kilograms ; (b) for white sugar, 44-48 ECU per 100 kilograms . These prices shall refer to sugar of standard quality as defined in Community legislation , unpacked , and cif European ports of the Community . Article 2 This Regulation shall enter into force on the day following its . publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1980 . For the Council The President J. BARTHEL (') OJ No L 25, 30 . 1 . 1976 , p. 1 . (2) OJ No L 176, 1 . 7 . 1976, p. 8 . (3) OJ No L 35, 12. 2. 1980, p. 26 .